Citation Nr: 0910083	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and 
social impairment with deficiencies in areas such as work, 
personal relations, and mood, but not total impairment.

2.  The Veteran's service-connected disabilities include 
PTSD, rated as 70 percent disabling and tinea versicolor, 
rated as non-compensable.  

3.  The Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met. 38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

The Veteran appeals the initial rating assigned for service-
connected PTSD.  This notice advised the Veteran of the 
evidence required to substantiate the claim and informed him 
what evidence VA would obtain on his behalf and what evidence 
VA would assist him in obtaining.  The Veteran's claim for a 
higher initial rating for PTSD stems from a June 2007 notice 
of disagreement with the rating assigned.  In Dingess, the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify for this claim has been satisfied. 

A July 2006 letter advised the Veteran of the information and 
evidence required to substantiate his claim for a total 
disability rating based on individual unemployability.  This 
letter also advised the Veteran how effective dates and 
disability ratings are determined.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
medical records and relevant post-service medical records 
identified by the Veteran were obtained and associated with 
the claims file.  The Veteran was afforded VA examinations 
for the claims on appeal.    

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

II.  Analysis of Claims

A.  Increased evaluation for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R.
§ 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's PTSD 
pursuant to Diagnostic Code (DC) 9411, which is governed by 
the General Rating Formula for Mental Disorders (formula).  A 
100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.

According to the GAF scale in DSM IV, a GAF score of 21 to 30 
reflects that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation). A GAF score 
of 31 to 40 reflects some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
and an inability to work.  A score from 41 to 50 reflects 
serious impairment in social and occupation functioning 
including an inability to keep a job.  A score from 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupation or school functioning.

After a careful review of the record, the Board finds that a 
higher rating for PTSD is not warranted.   

VA outpatient records dated in December 2005 reflect that the 
Veteran presented with a history of a great deal of 
insecurity, increased startle response, difficulty sleeping 
and symptoms of PTSD.  A psychologist noted that the Veteran 
was alert and fully oriented.  There were no hallucinations, 
delusions, suicidal ideation or homicidal ideation.  His 
affect was constricted.  The examiner's Axis I diagnoses were 
PTSD and depressive disorder not otherwise specified.  A GAF 
of 41 was assigned.  

The Veteran had a VA PTSD examination in January 2006.  The 
examiner noted that the Veteran was well-groomed, 
appropriately dressed, alert and verbal.  It was noted that, 
at the end of the interview, he rambled on excessively 
despite efforts to keep him focused on the question at hand.  
Mental status examination indicated that the Veteran was 
well-modulated and non pressured.  The Veteran had logical 
and linear thought, and the content of speech was 
appropriate.  Delusions were absent.  Interaction with the 
examiner was described as candid and cooperative.  Behaviors 
noted during the interview were appropriate to context.  The 
Veteran admitted suicidal thinking.  He denied homicidal 
ideation.  Personal hygiene was good as assessed by the 
Veteran's attire and cleanliness.  Socialization as estimated 
by the Veteran's described comfort in groups and organization 
was noted as poor.  The Veteran was well-oriented to person, 
place, time and purpose.  

Long-term memory as assessed by recall of important names, 
dates and events is fair, recalling three of four recent 
presidents.  Short-term memory was assessed as poor.  
Attention and concentration as measured by digit span and 
"world" spelled backwards was good by only fair as measured 
by serial sevens.  Obsessions and compulsions or rituals were 
present but mildly intrusive.  Affect was restricted.  
Neurovegetative symptoms of depression were present with 
disturbed sleep and anhedonia.  The examiner noted that 
prominent anxiety symptoms, including excessive worry and 
fears were present and pronounced.  Impulse control was good 
as measured by recent social interactions during problems 
situations.  Effect on motivation and mood was moderate.  
Insight was fair as demonstrated by the Veteran's 
understanding of the cause and effect of the symptoms and 
their behaviors.  Judgment was good.  The examiner diagnosed 
chronic PTSD and depressive disorder, not otherwise 
specified.  The examiner assigned a GAF of 55.  

Upon VA examination in February 2007, it was noted that the 
Veteran endorsed anxiety and a history of panic attacks as 
well as depression, insomnia, appetite disturbance, crying 
spells, anhedonia and nightmares.  He reported stomach pains 
and racing thoughts.  The Veteran denied any anger control 
problems.  He denied having any hallucinations or delusions, 
and none were noted.  

The examiner noted that the Veteran was alert and polite.  
His thought processes were logical, coherent and relevant.  
The examiner indicated that the Veteran was interactive, 
articulate, verbal and well-dressed.  It was noted that he 
exhibited good social skills and was overall mentally intact 
and cooperative.  The examiner stated that the Veteran was 
well-oriented to time, place, person and situation.  His 
affect was spontaneous, and reasoning was good.  His fund of 
general information was good.  He exhibited no psychomotor 
slowing or agitation.  The examiner noted that the Veteran 
had good verbal comprehension and concentration and denied 
any memory problems.    

The examiner stated that the Veteran was not lacking in his 
ability to maintain hygiene or maintain contact with reality.  
It was noted that the Veteran did indicate PTSD symptoms of 
nightmares and flashbacks.  The examiner assigned a GAF of 55 
to 60.

The Board concludes that a rating in excess of 70 percent is 
not warranted at any time during the appeal period.  A higher 
rating is not warranted, as the evidence does not show total 
occupational and social impairment due to such symptoms as 
impairment in thought processes and communication, delusional 
thought, hallucinations or persistent danger.  Accordingly, 
the Board finds that there is a preponderance of the evidence 
against the claim for an increased rating for PTSD.  As the 
evidence is not in relative equipoise, the Veteran may not be 
afforded the benefit of the doubt. 

B.  TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.

The Veteran asserts that he is unable to maintain employment 
due to service-connected PTSD.  In the claim received in June 
2006, the Veteran indicated that he last worked full time in 
August 2005.  

The Veteran is rated 70 percent disabled for PTSD.  A non-
compensable rating is currently in effect for service-
connected tinea versicolor.  Thus, the schedular criteria are 
satisfied.  In order to prevail in a TDIU claim, the record 
must also show that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disability. 

At the January 2006 PTSD evaluation, the Veteran reported 
that he went to school for heating and air conditioning but 
never used it.  The Veteran reported that he was a licensed 
massage therapist.  He reported that he closed his office in 
September 2005.  The examiner indicated that there was a loss 
of adaptability and that the Veteran lost the ability to work 
more than a few hours a week.
     
In February 2007, the Veteran had a VA examination for 
unemployability.  The Veteran reported that he was a 
certified massage therapist.  He reported that he could not 
work because his mind was not stable enough.  The Veteran 
reported that he had not worked full-time in about one year. 

The examiner noted that the Veteran was seen in January 2006 
by the Chief of Mental Health Services at the Beaumont VA.  
It was noted that the Veteran was diagnosed with alcohol and 
drug dependency in remission and PTSD.  The examiner noted 
that this physician stated that that this condition, "limits 
his ability to obtain and maintain employment."  The 
examiner opined that the Veteran was not unemployable because 
of his service-connected PTSD.  The examiner stated that the 
Veteran indicated that he preferred not to work because of 
the feeling that he cannot help others because he was in need 
of help himself.  The examiner stated that these factors may 
be accurate, and in fact the Veteran may have some impairment 
in his ability to work because of PTSD.  However, the 
examiner opined that the Veteran's PTSD was "not devastating 
to his ability to work."  

The Board finds that the evidence is at least in equipoise 
regarding whether the Veteran is unable to work due to his 
service-connected PTSD.  Significantly, the January 2006 VA 
PTSD evaluation found that the Veteran could not work more 
than a few hours a week due to a loss of adaptability 
associated with PTSD.  Resolving the benefit of the doubt in 
favor of the veteran, the Board finds that the veteran is 
unemployable based on his service-connected PTSD.  See 38 
U.S.C.A. 
§ 5107(b) (West 2002).  Accordingly, a total disability 
rating based upon individual unemployability due to service-
connected disability is warranted.  38 C.F.R. §§ 4.3, 4.7 
(2008).     


ORDER

An initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


